Citation Nr: 0701202	
Decision Date: 01/16/07    Archive Date: 01/25/07

DOCKET NO.  04-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a compensable rating for status post bilateral 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1979 to July 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that denied the veteran's claim of 
entitlement to an increased rating for status post bilateral 
varicocele, currently rated zero percent disabling.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an October 2006 statement, the veteran's representative 
indicated that the veteran requested a videoconference 
hearing before a Veterans Law Judge.  To date, the veteran 
has not been afforded the opportunity to appear at a hearing 
before a Veteran's Law Judge, and the claims file does not 
reflect that he has withdrawn his request for such a hearing.  
The case must therefore be remanded to afford the veteran the 
requested hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.700 (2006). 


Accordingly, the case is REMANDED for the following action:

        The veteran should be scheduled for a video 
        Conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



